DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosenbloom (US 20030099730 A1).
Claim 1 is drawn to a supplement configured to be admixed in a product, the supplement comprising: at least four ingredients from at least two groups with at least two ingredients selected from the first group including: the first group containing anethole, benzaldehyde, carvacrol, caryophyllene, cineole, cinnamaldehyde, citral, citronellal, curcumin, farnesol, eugenol, limonene, linalool, methylglyoxal, pinene, terpineols, thujone, thymol, vanillin and
zingiberene at a concentration between 50 and 50,000 parts per million in the product; the second group containing betulinic acid, caprylic acid, chebulic acid, ferulic acid, flavonols, gingerol, hesperidin, isothiocyanates, mangostin, luteolin, myristic acid, oleuropein, pectolinarin, piperine, protocatechuic acid, pterostilbene, punicalagin, rhoifolin, sanguiin, and withanolides at a concentration between 100 and 100,000 parts per million in the product; the third group 
Rosenbloom discloses a nutritional supplement for promoting the health of salivary glands and supporting the normal or healthy swallowing in a person includes ingredients obtainable from turmeric, ginger, and horseradish. The nutritional supplement may also be used to treat symptoms such as symptoms of a common cold, a sore throat, congestion, mucositis, laryngitis, arthritis, mucous membrane inflammation and sialorrhea is disclosed. This nutritional supplement can be orally administered a person. The nutritional supplement may further include optional ingredients such as ingredients obtainable from slippery elm bark powder and green tea, as well as other optional ingredients. This nutritional supplement may further include a pharmaceutically acceptable carrier for oral administration (see abstract).  Furthermore, Rosenbloom discloses that curcumin obtained from turmeric can be included in his a nutritional supplement or composition (see page 3, [0047]). Also, Rosenbloom discloses that the active compounds of ginger which may comprise or be included in their nutritional supplement or composition include 1,8-cineole, 10-gingerol, 6-gingerol, .alpha.-terpineol, .alpha.-zingiberene,  beta.-pinene, .beta.-sitosterol, .beta.-thujone, caprylic acid, citral, citronellal, curcumin, myristic acid, vanillin and acetic acid (see page 4, [0053]). Furthermore, Rosenbloom discloses that
mixtures of two or more of these active compounds may be employed or used in his composition (see page 3, [0053]). In addition, that pharmaceutically acceptable carriers that may be used in his composition include carbohydrates including sweeteners, more preferably, fructose, sucrose, sugar, dextrose, starch, lactose, maltose, maltodextrins, corn syrup solids and honey solids (see page 6, [0095]).  

Furthermore, Rosenbloom discloses a composition that comprises 18 mg of turmeric extract which comprises 5% curcumin (which is a compound or ingredient that Rosenbloom discloses can be used in his composition) (see page 9, Example 1, [0132]-[0133]). It should be noted that 5% curcumin of 18 mg = 0.9 mg of curcumin and that the total weight of composition is 1360 mg (see page 9, Example 1, [0132]-[0133]). Thus, curcumin is 0.066% or 660 ppm of the total weight of the composition (i.e.; 0.9 mg /1360 mg) x 100 = 0.066% or 660 ppm). Therefore, Rosenbloom discloses or suggests the concentrations for the compounds or ingredients as in Applicant’s claimed composition.
The difference between Applicant’s claimed composition and the composition of Rosenbloom is that Rosenbloom do not exemplify a specific composition comprising the compounds or ingredients, per se, with the recited concentration or parts per million.
However, Rosenbloom discloses that the same compounds or ingredient that comprises Applicant claimed composition can be used in or comprise his composition, and also suggest that the compounds or ingredients that comprise his composition can have a concentration or ppm 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare the composition disclosed or suggested by Rosenbloom such as to use it as nutritional supplement for promoting the health of salivary glands and supporting the normal or healthy swallowing in a person or subject or to treat symptoms such as symptoms of a common cold, a sore throat, congestion, mucositis, laryngitis, arthritis, mucous membrane inflammation and sialorrhea.
One having ordinary skill in the art would have been motivated to prepare the composition disclosed or suggested by Rosenbloom such as to use it as nutritional supplement for promoting the health of salivary glands and supporting the normal or healthy swallowing in a person or subject or to treat symptoms such as symptoms of a common cold, a sore throat, congestion, mucositis, laryngitis, arthritis, mucous membrane inflammation and sialorrhea.
It should be noted that it is obvious to expect that the use of acidic compounds or ingredients such as acetic acid and citric acid taught by Rosenbloom would alter or affect the pH or the water activity level and to use them at concentrations suggested by Rosenbloom in the composition and also to use them at concentrations sufficient to change a water activity level or pH of the product or composition such as to ensure that the composition or nutritional supplement is covered by or conforms to regulations for acidified food such as low-acid canned food as required for controlling the preservation of said foods. 
In addition, it is obvious to adjust the water activity level in the composition to 0.85 or less since most foods have a water activity above 0.95 and that will provide sufficient moisture to support the growth of bacteria, yeasts, and mold; and the amount of available moisture can be 
Also, it should be noted that it is obvious to adjust or alter the amount of water or water activity level in the composition or product such as below 0.86 such as to reduce microorganism-induced spoilage of the product which is facilitated by water. Furthermore, it should be noted that as pointed out by Applicant, citric acid is known to lower the pH and inhibit bacteria like Pseudomonas thus it is obvious to expect that the acidic compounds such as citric acid and acetic acid would lower the pH of the product and to alter or adjust their concentrations such as to lower the pH of the composition or product and to facilitate the preserve of the product or composition which can be affected by microorganisms such as bacteria which affects composition such as foods and nutritional supplements. 
It should be noted that it is well settled that “intended use” of a composition or product, e.g., to treat an infection from coronavirus or from infectious bronchitis virus, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Furthermore, Rosenbloom discloses that his composition is a nutritional supplement and thus is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since such nutritional supplement form can be used for such treatments.  In addition, it is obvious to prepare or formulate the composition in orally acceptable dosage forms including, capsules, tablets, lozenges, troches, hard candies, powders, sprays, gels, elixirs, syrups, and suspensions or solutions as taught by Rosenbloom is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since said forms can be used for such treatments. Also, the addition of a 
Furthermore, it is obvious to prepare and use Rosenbloom’s composition as an antimicrobial supplement (i.e.; anti-viral supplement) that comprises honey and/or sorbitol, admixed with antivirals that is an acid, an aldehyde, a catechin, curcumin and a flavanoid, as taught by Rosenbloom.

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosenbloom (US 20030099730 A1) as applied in claims 1 and 7 above, and further in view of Bao (CN 107518246 A; Machine-English Translation).
The difference between Applicant’s claimed composition and the composition of Rosenbloom is that Rosenbloom do not disclose using a monoglyceride in his composition.
Bao discloses a preservative for bean products and a preparation method thereof. The preservative for the bean products that comprises in weight percentages: 0.7-1.4% of monoglycerides, 0.7-1.4% of glycerol monolaurate (monolaurin), 0.2-0.4% of glucose, 0.04-0.06% of edible acid, 0.02-0.04% of calcium propionate, 0.05-0.12% of sorbic acid and/or sorbate, 0.2-0.9% of chitosan and the balance water (see abstract). Also, Bao discloses that the preservative for the bean products can effectively inhibit a growth of spoilage microorganisms, prolongs a shelf life, and is simple in preparation technology, easy in operations and mild in conditions (see abstract).
Furthermore, Bao discloses that glyceryl monolaurate (monolaurin) is a non-ionic surfactant that is a kind of lipophilic, it is a compound naturally existing in some plants and can be used as a nd page 1st paragraph). In addition, Bao discloses that sorbic acid and sorbate have inhibitory effects on bacteria, molds and yeasts (see Description, 2nd page 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare the composition disclosed or suggested by Rosenbloom such as to use it as nutritional supplement or an antimicrobial supplement and to include glycerol monolaurate (monolaurin) and sorbic acid taught by Bao in the composition based on factors such as the severity of the condition and the type of subject treated, especially since Bao discloses glyceryl monolaurate (monolaurin) can be used as a bactericide in foods or and sorbic acid have inhibitory effects on bacteria, molds and yeasts.
One having ordinary skill in the art would have been motivated to prepare the composition disclosed or suggested by Rosenbloom such as to use it as nutritional supplement or an antimicrobial supplement and to include glycerol monolaurate (monolaurin) and sorbic acid taught by Bao in the composition based on factors such as the severity of the condition and the type of subject treated, especially since Bao discloses glyceryl monolaurate (monolaurin) can be used as a bactericide in foods or and sorbic acid have inhibitory effects on bacteria, molds and yeasts.
It is obvious to use monolaurin and sorbic acid in amounts or percentages in the composition as disclosed or suggested by Boa such as 1% monolaurin and 0.2% sorbic acid. 
Furthermore, Rosenbloom discloses that his composition is a nutritional supplement and or antimicrobial supplement and thus is also considered as being configured to treat an infection from coronavirus or from infectious bronchitis virus since such nutritional supplement form can be used for such treatments.  In addition, it is obvious to prepare or formulate the composition in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623